Title: To Thomas Jefferson from Bernard Peyton, 21 March 1822
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
21 Mar: 1822
Your dft: favor S. Garland for $231, was presented & paid this day, with the addition of $19.86 interest from 12 Oct.. “20.”—say in all $250.86, which is at your debit.My Clerk informs me your Books from Balto: were fordd on the 18th: Inst:, by a careful Waggoun to the care of Jas Leitch Esqe of Charlottesville: for the future your small articles will be sent to the care of Messrs: Woffe & Raphael of that place, being more convenient to the road.I will write to Mr Pleasants by this day’s mail on the subject you mentioned to me, & when I have recd his reply, will advise you accordingly.With sincere regard Dr Sir Yours very TrulyB. PeytonFlour $5⅞ @ 5 ¾Wheat 6/6 @ 6/9Tobacco $5 ¾ @ 10 general sales, 1 Hhd: $13P.S. After writing the above I recd the within notice, which I send, lest a copy of it may not have been forwarded to you. The Banks are alarmed at the rate of exchange, & have not only ceased to discount new, but have commenced a curtail upon the old paperB. P.